NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        FEB 23 2018
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

GEORGE C. NAILS,                                No. 16-56292

                Plaintiff-Appellant,            D.C. No. 8:12-cv-00439-GW-SS

 v.
                                                MEMORANDUM*
CITY OF FULLERTON; et al.,

                Defendants-Appellees.

                   Appeal from the United States District Court
                      for the Central District of California
                    George H. Wu, District Judge, Presiding

                          Submitted February 13, 2018**

Before:      LEAVY, FERNANDEZ, and MURGUIA, Circuit Judges.

      George C. Nails appeals pro se from the district court’s summary judgment

in his 42 U.S.C. § 1983 action alleging claims arising from his arrest. We have

jurisdiction under 28 U.S.C. § 1291. We review de novo. Guatay Christian

Fellowship v. County of San Diego, 670 F.3d 957, 970 (9th Cir. 2011). We affirm.


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      The district court properly granted summary judgment on Nails’s excessive

force claim because Nails failed to raise a genuine dispute of material fact as to

whether defendants Haid and Acosta used an unreasonable amount of force against

him. See Scott v. Harris, 550 U.S. 372, 380 (2007) (“When opposing parties tell

two different stories, one of which is blatantly contradicted by the record, so that

no reasonable jury could believe it, a court should not adopt the version of the facts

for purposes of ruling on a motion for summary judgment.”); Espinosa v. City &

County of San Francisco, 598 F.3d 528, 537 (9th Cir. 2010) (setting forth elements

of an excessive force claim).

      The district court properly granted summary judgment on Nails’s equal

protection claim because Nails failed to raise a genuine dispute of material fact as

to whether defendant Barnes discriminated against him on the basis of his

membership in a protected class. See Hartmann v. Cal. Dep’t of Corrs. & Rehab.,

707 F.3d 1114, 1123 (9th Cir. 2013) (“To prevail on an Equal Protection claim

brought under § 1983, [plaintiff] must allege facts plausibly showing that the

defendants acted with an intent or purpose to discriminate against [him] based

upon membership in a protected class.” (citations and internal quotation marks

omitted)).

                                          2                                    16-56292
       The district court properly granted summary judgment on Nails’ claims

against the City of Fullerton because Nails failed to raise a genuine dispute of

material fact as to whether a constitutional violation resulted from an official

custom, policy, or practice of the City of Fullerton. See Monell v. Dep’t of Soc.

Servs., 436 U.S. 658, 690 (1978) (setting forth requirements for municipal

liability).

       We reject as unsupported by the record Nails’ contention that the district

court abused its discretion by adopting the magistrate judge’s second amended

report and recommendation. See Fed. R. Civ. P. 52(a)(6); Wildman v. Johnson,

261 F.3d 832, 837 (9th Cir. 2001) (“Findings of fact of a magistrate judge adopted

by the district court are reviewed under the clearly erroneous standard.”).

       We do not consider matters not specifically and distinctly raised and argued

in the opening brief. See Padgett v. Wright, 587 F.3d 983, 985 n.2 (9th Cir. 2009).

       Nails’ requests for refund of costs of appeal, appointment of counsel, court

fees, and sanctions, set forth in the opening and reply briefs, are denied.

       All pending motions are denied.

       AFFIRMED.




                                          3                                    16-56292